Loring, J.
In this case an employee of the defendant was hurt by an elevator gate striking him on the head ás he stepped out of the elevator car. The defence is that the plaintiff failed *76to prove negligence on the part of the defendant. The count relied on 'by the plaintiff is the second founded on R. L. c. 106, § 71, cl. 1, for negligence on the part of the defendant in not keeping its ways, works or- machinery in order.
It appeared that in order to open the elevator gate it had to be thrown up to the ceiling of the car. When thrown up it caught on an iron catch on the car, and when it caught it gave a click. At the time of the accident it was thrown up by another employee, it gave the proper click, and then, without warning, fell on the plaintiff. This was all the evidence, with the exception that the plaintiff testified that it worked properly when used by him shortly before the accident.
The defence is well taken. What the plaintiff proved was that up to the time of the accident the machinery complained of had worked well. Why it worked badly at the time of the accident was not explained. There was not evidence even that it was found to be defective on an examination being made after the accident.
There is no resemblance between the case at bar and White v. Boston & Albany Railroad, 144 Mass. 404, where a lamp shade fixed to the ceiling of a passenger car fell on a passenger, and no explanation was given. Apart from the fact that the degree of care owed by a carrier of passengers is the highest, the plaintiff there had a case if the shade had been negligently placed, the train negligently run, or the defendant had been negligent in using a defective shade, while in the case at bar the plaintiff had to show that the defendant had been negligent in allowing the machinery of the gate to become out of repair.

Exceptions overruled.